DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Claims 1-20 are pending in the application, of which claims 1, 16 and 17 are independent claims.
Applicant’s arguments in the remarks filed on 04/07/2021 with respect to claims 1-20 have been considered, but are moot in view of the new ground(s) of rejection. 
Claim Objections
Claim 1 is objected to because of the following informalities:  
Regarding Claim 1, at line 11th of the claim, the term “the-display” may also a typographical error, the dash (“-“) between two word “the” and “display” should be removed; Appropriate correction is required.
Claim Rejections - 35 USC § 103
NOTICE: In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
NOTICE: This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8, 11, 14, 16-17 and 20 are rejected under 35 U.S.C. §103(a) as being unpatentable over Chen et al. (US Pub. 2015/0117502) in view of Gao et al. (US Pub. 2015/0173040, hereinafter “Gao”) and further  in view of Lim  et al. (US Pub. 2016/0224299, hereinafter “Lim”).
Regarding claim 1, 16 and 17, Chen discloses a client device comprising:
a primary user interface including a display {Chen: Figs. 52A: [0227]; [0229]: device 5200 including front cover 5201 containing user interface};
{Chen: Figs. 52A: [0227]-[0229]: conductive cover 5204 forms the back cover and maybe part of front cover}; an antenna within the conductive housing {Chen: Figs. 52A-52H: [0230]-[0235] [0238]-[0242]; [0244]-[0245]: slot antennas 5208 and 5212 are located within the conductive cover 5204};
an antenna slot of translucent non-conductive material arranged in proximity to the antenna in the conductive housing {Chen: Figs. 52A-52H: [0233]-[0235]; [0237]-[0239]; [0241]-[0242]: slot openings located between the antenna ports 5224 and 5228. (See Fig. 52E: [0239])}, the translucent non-conductive antenna slot enabling an operation of the antenna within the conductive housing {Chen: Figs. 52A-52H: [0233]: the location, the size and the structure of the slot openings are selected to adjust input impedance of the slot antennas5208 and 5228}; 
a light source arranged inside the conductive housing adjacent to the translucent non-conductive antenna slot so as to radiate light through the translucent non-conductive antenna slot {Chen: Fig. 52E, [0239]: LED 5284 is installed close to the antenna slot openings 5280};
However, Chen fails to disclose wherein the client device is configured to operate in a first mode in which the display is on and in a second mode in which the display is disabled; and a controller configured to: detect a predetermined event at the client device; in response to detecting the predetermined event, determine whether the client device is in the first mode or the second mode; if the client device is in the second mode: categorize the detected predetermined 
Gao discloses wherein the client device is configured to operate in a first mode in which the display is on and in a second mode in which the display is off [[disabled]] {Gao: Figs. 1-2A: [0024]-[0027]: the electronic device determines screen state as whether the screen is on or observable or the screen is off or unobservable}; and a controller configured to: detect a predetermined event at the client device {Gao: Figs. 4-5: [0088]: processor 580} configured to: detect a predetermined event at the client device; Gao: Figs. 4-5: [0088]-[0090]: electronic device is configured with sensor 550 to detect gravity, optical or distance events (See [0062]-[0065])}; in response to detecting the predetermined event, determine whether the client device is in the first mode or the second mode  {Gao: Figs. 4-5; [0066]-[0078]: the electronic device detects the screen unobservable state or observable state based on sensor events from detectors 320a,320b & 320c ([0062]-[0065])};
if the client device is in the second mode {Gao: Figs. 1-2A: [0025]-[0027]; [0034]-[0035]; [0043]-[0045]: the electronic device detects the screen is in unobservable state to activate the visual notification}: categorize the detected predetermined event {Gao: Figs. 4-5; [0066]-[0078]: the message notification unit 330a determines the type of messages (i.e. call, SMS, MMS, email, etc.)}; and provide a visual notification to a user with the light source, wherein the visual notification is a first type of notification of a plurality of distinct notification types selected in accordance with the categorization of the detected predetermined event {Gao: Figs. 4-5; [0066]-[0078]: first and second notification units 330b1 and 330b2 to generate visual notification with light mode corresponding to the types of received messages}; and if the client device is in the first mode, forgo providing the visual notification {Gao: Figs. 1-2A: [0025]-[0027]; [0034]-[0035]; [0043]-[0045]: the electronic device does not generate visual notification in non-unobservable state}.
Similarly to Chen, Gao shares the same field of endeavor in providing peripheral and housing configuration for an electronic device; As a result, it would have been obvious to one having ordinary skill in the art, having the teachings of Gao and Chen before him before the effective filing date of the claimed invention to add screen operational condition as taught by Gao to Chen, as with the screen condition is an unobservable state, user of the electronic device therefore can effectively receive the visual notification from the electronic device to improve the user experience and prompt user’s interaction during the message is received via notification {Gao: [0005]}.
However, Chen and Gao fail to disclose wherein the client device is configured to operate in a first mode in which the display is on and in a second mode in which the display is disabled.
Lim discloses wherein the client device is configured to operate in a first mode in which the display is on and in a second mode in which the display is {Lim: Fig. 2: [0033]; Figs. 3-4: S213; [0039]-[0041]; [0045]-[0048]: during the main display 131 is deactivated in S213, when a notification event is occurred, the controller determines the color light corresponding to the notification event (S319) and output the corresponding light of the corresponding event (S321)}.
Similarly to Chen, Lim shares the same field of endeavor in providing  visual notification through light emitting devices; As a result, it would have been obvious to one having ordinary skill in the art, having the teachings of Lim and Chen before him before the effective filing date of the claimed invention to add screen disabled mode as taught by Lim to Chen, as with the screen in disabled mode, user of the electronic device therefore can effectively receive the visual notification through emitting light from the electronic device to improve the efficiency of in displaying information and providing notification for the user of the electronic device {Lim: [0007]-[0008]}.
Regarding Claim 2, Chen, Gao and Lim disclose the client device of claim 1, wherein conductive material is aluminum {Chen: Figs. 52A: [0228]-[0229]: the cover or housing of the communication device is made of aluminum}.
Regarding Claim 3, Chen, Gao and Lim disclose the client device of claim 2, wherein the housing is a uni-body {Chen: Figs. 52A: [0228]-[0229]: the housing of the communication device is a one piece uni-body configuration}.
4, Chen, Gao and Lim disclose the client device of claim 1, wherein the detected predetermined event is arrival of one or more of: an electronic mail message, a text message, a multimedia message, an instant message, a voice call, a voice over internet protocol message, and a video call {Gao: Figs. 2B; 4-5: [0046]-[0049]; [0066]-[0072]: message notification including a call, a SMS, a MMS, an eMail, information and a prompt}.
Regarding Claim 5, Chen, Gao and Lim disclose the client device of claim 1, wherein the detected predetermined event is one or more of: expiry of a time period, a reminder, an alarm, and a state of a digital assistant {Gao: Figs. 2B; 4-5: [0046]-[0049]; [0066]-[0072]: message notification is generated based on message prompt (Table 1) or unobservable state of the electronic device}..
Regarding Claim 6, Chen, Gao and Lim disclose the client device of claim 1, wherein the visual notification comprises turning on and off of the light source {Gao: Figs. 2B; 4-5: [0046]-[0049]; [0066]-[0078]: visual prompts supports intermittent flash or continuous flash}.
Regarding Claim 7, Chen, Gao and Lim disclose the client device of claim 1, wherein the visual notification comprises strobing of the light source {Gao: Figs. 2B; 4-5: [0046]-[0049]; [0066]-[0078]: visual prompts supports intermittent flash light}.
Regarding Claim 8, Chen, Gao and Lim disclose the client device of claim 1, wherein the light source comprises at least one Light Emitting Diode {Chen: Figs. 52A-52H: [0239]: light source is an LED}.
11, Chen, Gao and Lim disclose the client device of claim 1, wherein the controller comprises a processor and a memory containing instructions {Chen: Fig. 54: [0247]: controller 5406 manages operation of the communication device. Gao: [0048]: message notification is based on priority of the message}.
Regarding Claim 14, Chen, Gao and Lim disclose the client device of claim 1, further comprising multiple slots of translucent material, the slots having a primary function not related to user interaction and a light source arranged in proximity of each of the multiple slots {Chen: Fig. 52E: [0239]: the LED 5284 is located beneath the two slot antenna openings 5280 filled with non-conductive material}.
Regarding Claim 20, Chen, Gao and Lim disclose the method of claim 17, wherein the categorization of an event is based on one or more of: priority of the event, originator of the event and nature of the event {Gao: [0048]: message notification is based on priority of the message}.
Claims 12-13 are rejected under 35 U.S.C. 103(a) as being unpatentable over “Chen” in view of “Gao” and further in view of Lim and furthermore in view of Vuong et al. (US Pub. 2006/0116178, herein “Vuong”)
Regarding Claim 12, Chen, Gao and Lim disclose the client device of claim 1; However, Chen, Gao and Lim fail to disclose wherein in the second mode a speaker of the apparatus is turned off.
Vuong discloses wherein in the secondary mode a speaker of the apparatus is turned off {Vuong: [0063]: a speaker maybe controlled to be in off mode}.
Similar to Chen, Vuong shares the same field of endeavor in providing power activation and control to the wireless device; As a result, it would have been obvious to one having ordinary skill in the art, having the teachings of Vuong and Chen before him before the effective filing date of the claimed invention to add timer or reminder to control the communication device as taught by Vuong to Chen, as with the timer or reminder, the radio frequency signals can therefore be received to improve deficiency in shutting down or turning on a communication device {Vuong: [0004]}.
Regarding Claim 13, Chen, Gao and Lim disclose the client device of claim 1; However, Chen, Gao and Lim fail to disclose wherein in the second mode, a haptic actuator of the apparatus is turned off.
Vuong discloses wherein in the second mode, a haptic actuator of the apparatus is turned off {Vuong: [0063]: a vibrator can be controlled to be in enabled or disabled mode}.
Similar to Chen, Vuong shares the same field of endeavor in providing power activation and control to the wireless device; As a result, it would have been obvious to one having ordinary skill in the art, having the teachings of Vuong and Chen before him before the effective filing date of the claimed invention to add timer or reminder to control the communication device as taught by Vuong to Chen, as with the timer or reminder, the radio frequency signals can {Vuong: [0004]}.
Claims 9, 10, 15, 18-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over “Chen” in view of “Gao” and further in view of “Lim” and furthermore in view of Hull et al. (US Pub. 2011/0124367, herein “Hull”)
Regarding Claim 9, Chen, Gao and Lim disclose the client device of claim 1; wherein the visual notifications for different categories differ in color of the visual notification {Lim: [0011]: electronic device applies different color, pattern or position in the edge area for distinguish the notification information}; However, Chen, Gao and Lim fail to disclose wherein the visual notifications for different categories differ in duration of the visual notification.
Hull discloses wherein the visual notifications for different categories differ in color of the visual notification and duration of the visual notification {Hull: Fig. 5; [0030]-[0032]; [0050]-[0051]; [0061]: messages are categorized into age categories such as “new”, “intermediate” or “old” messages and displayed with different light colors. Categories such as “new”, “old” is based on received timing periods}.
Similar to Chen, Hull shares the same field of endeavor in providing operation state activation and control of a wireless device; As a result, it would have been obvious to one having ordinary skill in the art, having the teachings of Hull and Chen before him before the effective filing date of the claimed invention to add various LED operation modes and colors as taught by Hull to Chen, as Chen wireless device can therefore control the operation modes to improve the efficiency and speed of determining the identity of the senders during active communication for the user {Hull: [0002]}.
Regarding Claims 10 and 18, Chen, Gao, Lim and Hull disclose the client device of claim 9 or claim 17, wherein the visual notifications for different categories further differ in frequency of on-off cycles of light source {Gao: Figs. 4-5: [0074]-[0078]: received message types and number of received messages determine different categories of sequences of LED prompts}.
Regarding Claim 15, Chen, Gao and Lim disclose the client device of claim 14; Chen, Gao and Lim disclose wherein light sources corresponding to different slots and are configured to emit light of different colors, wherein each of the different colors represent a different notification {Lim: Figs. 3-4; 11-12: [0011]; [0042]; [0045]-[0047]; [0059] [090]: controller determines different color light, pattern or position for providing different notification event in the edge area}.
Hull also discloses wherein light sources corresponding to different slots and are configured to emit light of different colors, wherein each of the different colors represent a different notification {Hull: [0007]; [0030]-[0031]; [0034]-[0035]; [0061]: light source in each key can be modulated to express the age or the importance of the message with different colors. Color scheme can be used to indicate different types of messages, such as SMS, email or voice mail, etc.}.
 Chen, Hull shares the same field of endeavor in providing operation state activation and control of a wireless device; As a result, it would have been obvious to one having ordinary skill in the art, having the teachings of Hull and Chen before him before the effective filing date of the claimed invention to add various LED operation modes and colors as taught by Hull to Chen, as with LED operation modes and colors, Chen wireless device can therefore control the operation modes to improve the efficiency and speed of determining the identity of the senders during active communication for the user {Hull: [0002]}.
Regarding Claim 19, Chen, Gao and Lim disclose the method of claim 17, Chen, Gao and Lim further disclose wherein visual notifications in response to events of different categories may differ in one or more of: a pattern of turning on/off of the light source, a color sequence for the light source, a strobe frequency for the light source, and an intensity of light emitted by the light source {Lim: Figs. 3-4; 11-12: [0011]; [0042]; [0045]-[0047]; [0059] [090]: controller determines different color light, pattern or position for providing different notification event in the edge area}.
Hull also discloses wherein visual notifications in response to events of different categories may differ in one or more of: a pattern of turning on/off of the light source, a color sequence for the light source, a strobe frequency for the light source, and an intensity of light emitted by the light source {Hull: Fig. 5; [0030]-[0032]; [0050]-[0051]; [0061]: message are classified into categories of “new” to “old” and configured with different light colors, intensity or blinking intervals};
Similar to Chen, Hull shares the same field of endeavor in providing operation state activation and control of a wireless device; As a result, it would have been obvious to one having ordinary skill in the art, having the teachings of Hull and Chen before him before the effective filing date of the claimed invention to add various LED operation modes and colors as taught by Hull to Chen, as with LED operation modes and colors, Chen wireless device can therefore control the operation modes to improve the efficiency and speed of determining the identity of the senders during active communication for the user {Hull: [0002]}.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gupta et al. (US Patent 2017/0365135) teaches method of providing notifications on a tangible user interface.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL P. TRAN whose telephone number is 571-270-1944 (FAX. 571-270-2944). The examiner can normally be reached on Monday to Thursday 8:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YUWEN PAN can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/YUWEN PAN/Supervisory Patent Examiner, Art Unit 2649                                                                                                                                                                                                        
/PAUL P TRAN/
Examiner, Art Unit 2649
June 20, 2021